*745Judgment reversed, with costs to appellant Odell in all courts, and the case remitted to Special Term for further proceedings in accordance with the following memorandum: The affidavits and exhibits are sufficient to create a triable issue concerning the constitutionality and validity of the amendment to the Zoning Ordinance of the Town of C'armel adopted by the Town Board on September 13,1957, at least insofar as it affects the property of appellant Odell, and respondents’ motion for summary judgment should be denied. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.